U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55299 NASCENT BIOTECH INC (Exact Name of Registrant as Specified in Its Charter) Nevada 45-0612715 (State of Incorporation) (IRS Employer Identification No.) 601 21st Street Suite 300, Vero Beach, FL (Address of Principal Executive Offices) (Zip Code) (612) 961-5656 (Registrant’s Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filed ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of February 8, 2017, the Registrant had 21,935,557 shares of common stock issued and outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statement (Unaudited) 3 Unaudited Consolidated Balance Sheets as of December 31, 2016, and March 31, 2016 3 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended December 31, 2016 and 2015 4 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2016 and 2015 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risks 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity and Use of Proceeds 15 Item 3. Default upon Senior Securities 15 Item 4. Mine Safety Information 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 2 PART I – FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENT NASCENT BIOTECH, INC.
